Citation Nr: 1712136	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-28 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for Meniere's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In December 2010, the Veteran testified before a Decision Review Officer at the RO.  A hearing transcript is associated with the record.

To the extent that the RO found that new and material evidence had been submitted to reopen the above claim for service connection, the Board notes that the Board must determine on its own whether new and material evidence has been submitted to reopen a claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of service connection for Meniere's disease is REMANDED to the Agency of Original Jurisdiction (AOJ) and addressed in the remand portion of the decision below


FINDING OF FACT

The claim for service connection for Meniere's disease was denied in an unappealed June 1991 decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for Meniere's disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that VA provided the Veteran with all required notice during this appeal.  In addition, the evidence currently of record is sufficient to substantiate the petition to reopen the previously denied claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 C.F.R. § 3.156(a).  The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, the claim for service connection for Meniere's disease was denied in an unappealed June 1991 rating decision because the evidence did not show that it was incurred in or aggravated by service.  Thereafter, in March 2010, VA received a claim to reopen that previously denied claim.  Recent evidentiary submissions included a July 2011 VA examination report which indicated that the Veteran had pre-existing Meniere's disease and suggested that it had progressed.  Also, it is noted that, during the pendency of this appeal, the RO granted service connection for bilateral hearing loss disability and tinnitus.  The Board finds that the recent evidentiary submissions raise a reasonable possibility of substantiating the claim.  Therefore, the petition to reopen the previously denied claim for service connection for Meniere's disease is granted.


ORDER

The petition to reopen the previously denied claim for service connection for Meniere's disease is granted.  The appeal is granted to that extent only.


REMAND

The Veteran has consistently reported that he had no symptoms of Meniere's disease prior to service or until the early 1990s.  He testified in December 2010 that he underwent ear surgery for symptoms of tinnitus and vertigo in the early 1990s at the Phoenix VA Medical Center and that, since the surgery, he no longer experienced Meniere's disease type symptoms-which he described as the sensation of "moving clockwise anymore" and vertigo attacks.

Notwithstanding the Veteran's consistent history, a VA examiner opined in July 2011 that the Veteran had pre-military Meniere's disease.  In light of this opinion, the Board remanded the appeal for a medical opinion.  The Board asked that the AOJ obtain a medical opinion from a physician to confirm whether the findings at entry into service were sufficient to show the presence of Meniere's disease.  If yes, then whether Meniere's disease increased in severity in service beyond its natural progress; and if no, then whether there was clear and unmistakable evidence that Meniere's disease existed prior to service and did not undergo a worsening beyond the normal progression of the disease during military service.  The Board indicated that a rationale for the opinions was required.

A March 2015 VA medical opinion from a physician was obtained.  The physician opined that there was "insufficient evidence to endorse Meniere's disease" and "There is less likely as not a clear and unmistakable evidence that Meniere's disease did not undergo a worsening beyond normal progression of the disease during military service."  The rationale provided is as follows:

The Veteran does not meet criteria for diagnosis of this condition.  The Veteran's physical examination yielded normal external ear exam, normal ear canal, normal tympanic membrane, normal Romberg test, normal Dix Hallpike test, and normal Limb Coordination.

Having carefully reviewed the March 2015 medical opinion, the Board finds that it does not substantially comply with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  It is wholly unclear from the medical opinion whether the Veteran had a preexisting disability-information sought by the Board's prior remand-and the rationale that the Veteran does not now have Meniere's disease based on recent medical examination leaves open the question of whether it was present at any time during this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim).

It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The March 2015 VA medical opinion should be returned to the physician or another physician qualified to address auditory disorders (i.e. an otolaryngologist) for new medical opinion that includes a complete rationale for the opinions rendered.  The claims file must be reviewed and noted in the report.  The physician should specifically address the following questions:

(a)  Are the findings at entry into service sufficient to show the presence of Meniere's disease?  Please, explain and address the July 2011 VA examiner's opinion that there was pre-existing Meniere's disease.

(i) If yes, then did Meniere's disease increased in severity in service beyond its natural progress during military service?

(ii) If no, then is there "clear and unmistakable evidence" (obvious or manifest) that Meniere's disease either:

(A) Existed prior to service and underwent an increase in severity; or 

(B) Existed prior to service and did not undergo a worsening beyond the normal progression of the disease during military service?

(b)  Is it as likely as not (50 percent or greater probability) that Meniere's disease shown at any time during this appeal (i.e. since March 2010) is etiologically related to service or service-connected hearing loss or tinnitus?

A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  After ensuring any other necessary development has been completed, the AOJ should adjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G.A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


